Per Curiam.

The original petition in this disciplinary matter charges respondent with knowingly issuing bad checks. A supplemental petition charges him with conspiring to obstruct justice.
*509The evidence amply supports the first charge, and the only persuasive consideration in mitigation is that full restitution has been made.
There is much evidence to sustain the second charge, but considering the character of the witnesses against respondent and their doubtful credibility, we do not hold that the supplemental charge has been sustained.
Eespondent has previously been admonished with respect to his conduct and professional associations. He appears not to have taken the admonition sufficiently seriously. He should be suspended for a period of one year on the original charge.
Peck, P. J., Glennon, Dore and Van Voorhis, JJ., concur.
Eespondent suspended for a period of one year. [See 282 App. Div. 667.]